UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-7294


ROHAJI D. DALE,

                  Plaintiff – Appellant,

          v.

LANCE P. FORSYTHE, Superintendant; DOCTOR OFOGH, Doctor;
GENE JOHNSON, Director of Prisons; CHRISTY GRAY, LPN Nurse;
ERICA POWELL, EMT Worker; C. E. DAVIS, Warden; DR. M.
MILITANA, Doctor; DOCTOR HERCULES, Doctor,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00624-MSD-DEM)


Submitted:   November 18, 2010               Decided:   December 2, 2010


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rohaji D. Dale, Appellant Pro Se. Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia; Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia;
Jeff W. Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia;
Lloyd Lee Byrd, Ruth Griggs, SANDS ANDERSON, PC, Richmond,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Rohaji Dale appeals the district court’s order denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.     We   have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.               Dale v.

Forsythe, No. 2:09-cv-00624-MSD-DEM (E.D. Va. Aug. 17, 2010).

We   dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3